Citation Nr: 0402993	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for bipolar disorder prior to March 4, 1999. 

2.  Entitlement to a disability evaluation greater than 30 
percent for bipolar disorder from March 4, 1999 to July 20, 
2000. 

3.  Entitlement to a disability evaluation greater than 50 
percent for bipolar disorder from July 21, 2000 to April 29, 
2003.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1985.  This matter initially came to the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan (RO), which granted 
service connection and assigned a 10 percent evaluation for 
bipolar disorder, effective September 30, 1996.  

In September 1999, the Board remanded this claim to the RO 
for additional development.  Thereafter, in a September 2000 
rating decision, the RO granted an increased evaluation to 30 
percent for the veteran's bipolar disorder from March 4, 
1999.  The Board then issued a decision in July 2001 in which 
it assigned a 50 percent from July 21, 2000.  That decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2002 order, the Court 
vacated the Board's decision and remanded the case back to 
the Board with instructions that it readjudicate the claim in 
accordance with the parties' Joint Motion For Remand And For 
A Stay Of Further Proceedings (joint motion).  After 
additional development, the RO issued a decision in October 
2003 in which it assigned a 100 percent evaluation for the 
veteran's bipolar disorder from April 29, 2003.

As a result, three issues are before the Board for appellate 
review: (1) entitlement to an evaluation greater than 10 
percent for bipolar disorder prior to March 4, 1999; (2) 
entitlement to an evaluation greater than 30 percent for 
bipolar disorder from March 4, 1999 to July 20, 2000; and (3) 
entitlement to an evaluation greater than 50 percent for 
bipolar disorder from July 21, 2000 to April 29, 2003.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  Prior to March 4, 1999, the veteran remained stable on 
medication and his bipolar disorder was consistently 
characterized as mild.

3.  For the period from March 4, 1999 to July 20, 2000, the 
veteran's bipolar disorder caused mood fluctuations and an 
increase in medication; however, the veteran's condition was 
described as stable, as he continued to work and go to 
school. 

4.  For the period from July 21, 2000 to January 7, 2001, the 
veteran's bipolar disorder was manifested by mild depression, 
excessive sleep, impaired concentration; however, the veteran 
continued to work full time and displayed no evidence of 
delusional thinking.

5.  A January 8, 2001 treatment record shows that the 
veteran's bipolar disorder rendered the veteran unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for bipolar disorder prior to March 4, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9206 (1996), Diagnostic Code 9432 (2003).

2.  The criteria for an evaluation greater than 30 percent 
for bipolar disorder from March 4, 1999 to July 20, 2000 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.16(c), 4.125-
4.132, Diagnostic Code 9206 (1996), Diagnostic Code 9432 
(2003).

3.  The criteria for an evaluation greater than 50 percent 
for bipolar disorder from July 21, 2000 to January 7, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.16(c), 
4.125-4.132, Diagnostic Code 9206 (1996), Diagnostic Code 
9432 (2003).


4.  The criteria for a 100 percent evaluation for bipolar 
disorder have been met from January 8, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.125, 4.130, 4.132, Diagnostic Code 9206 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected bipolar disorder for various periods of time 
following an initial grant of service connection.  In the 
interest of clarity, the Board will initially discuss whether 
the issues on appeal have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of the Board's decision.

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  First, there does not appear to be 
any outstanding medical records that are relevant to this 
appeal, as the RO obtained all VA and private medical records 
identified by the veteran and his representative.  In 
addition, the veteran has been afforded three VA psychiatric 
examinations since filing his claim in September 1996.  The 
Board remanded the veteran's claim to the RO in September 
1999 with instructions that the veteran be scheduled for a 
psychiatric examination to determine the level of 
occupational and social impairment due to his service-
connected bipolar disorder, to explain what the assigned 
Global Assessment of Functioning (GAF) score represents, and 
to indicate whether his bipolar disorder rendered him 
unemployable.  The veteran was then afforded a VA psychiatric 
examination in July 2000.  As pointed out in the joint 
motion, however, the examiner failed to answer the questions 
outlined in the Board's remand instructions.  As a result, 
the veteran underwent an additional VA psychiatric 
examination in April 2003, which addressed each of the 
questions in the Board's September 1999 remand.  The Board 
thus finds that the RO has complied with the September 1999 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1994).  
In any event, since the veteran has been awarded a 100 
percent disability evaluation for his bipolar disorder from 
April 29, 2003, the April 2003 examination report has little 
relevance to the issues on appeal, which pertain to the 
assigned evaluations for various periods prior to April 29, 
2003. 

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate his claims.  The Board observes 
that the discussions in the rating decisions of September 
1998 and October 2003; the statement of the case issued in 
November 1998; the supplemental statements of the case issued 
in September 2000 and October 2003; as well as various 
letters by the RO, including a letter dated February 2001, 
have informed the veteran of the information and evidence 
necessary prove his claims.  The Board also finds that the 
February 2001 letter, as well as the Board's remand, have 
notified the veteran of the evidence, if any, he was expected 
to obtain and which evidence, if any, VA would obtain.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  As such, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claims at the present time is 
appropriate.

II.  Discussion

In September 1996, the veteran filed a claim for service 
connection for "manic depression."  In a February 1997 
rating decision, the RO granted service connection for 
bipolar disorder and assigned a 10 percent evaluation from 
September 1996.  This appeal ensued after the veteran 
disagreed with the initial 10 percent evaluation.  Therefore, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

At the time the veteran's original claim was filed, bipolar 
disorder was evaluated using criteria from the general rating 
formula for psychoneurotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996).  Under this formula, a 10 
percent evaluation was provided where there were neurotic 
symptoms which somewhat adversely affect relationships with 
others but which do not cause impairment of working ability.  
Id.  A 30 percent rating required definite or "moderately 
large" impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite impairment.  Id.  The VA General Counsel, 
in response to an invitation by the United States Court of 
Appeals for Veterans Claims (Court) to construe the term 
"definite" in a manner that would quantify the degree of 
impairment, concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective 
November 7, 1996.  Under the revised criteria, a 10 percent 
evaluation requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress.  A 10 percent evaluation also is 
warranted where there are symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2003). 

The next higher evaluation of 30 percent is assigned for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  Id. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The Board must consider the evidence of record under both the 
former and revised criteria and apply the criteria that are 
most favorable to the veteran.  However, the revised criteria 
may not be applied retroactively, prior to November 7, 1996.  
The VA General Counsel has provided guidance as to how such 
changes in rating criteria should be applied and has held 
that where VA issues an amendment to the rating schedule 
while an increased-rating claim is pending, and that 
amendment is more favorable to the claimant than the prior 
regulation, VA should apply the more favorable regulation to 
rate the disability for periods from and after the effective 
date of the change and should apply the prior regulation to 
rate the disability for earlier periods.  VAOPGCPREC 3-00, at 
5 (Apr. 10, 2000).  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. §§ 5110(g).

A.  Prior to March 4, 1999

Prior to March 4, 1999, the veteran was examined by VA on one 
occasion and received regular outpatient treatment for his 
bipolar disorder.  The veteran was first diagnosed with a 
psychiatric disorder, namely, manic depressive illness, manic 
type, during a hospitalization from February 1987 to April 
1987.  During that hospitalization, a psychiatrist prescribed 
Lithium, which the veteran intermittently took until March 
1996, at which time he allegedly became depressed and felt 
suicidal.  From April 1987 to March 1996, the veteran did not 
seek psychiatric treatment, but when his depression worsened, 
he sought a psychiatrist's help.

At a VA psychiatric examination in January 1997, the veteran 
reported that he was single, had no children, and was working 
full time.  He further reported that he had had numerous 
short-lived jobs since service, which he said he could not 
maintain due to mood swings and irritability.  He indicated 
that he had a stable mood and felt in more control since he 
had been prescribed Valproic acid.  The VA examiner found 
that the veteran was alert, oriented, cooperative, calm, and 
had good hygiene.  He also found that the veteran had no 
motor abnormalities, formal thought disorders, suicidal or 
homicidal ideations, or psychotic features.  He noted that 
the veteran had a euthymic affect, related in a normal range, 
and was reactive.  He also noted that the veteran's speech 
was fluent, with normal pressure and rapidity.  His insight 
was fair.  The VA examiner diagnosed bipolar disorder, the 
most recent episode being manic without psychotic features 
and with interepisodic recovery.  A GAF score of 70 was 
assigned.

During outpatient treatment from October 1996 to January 
1999, VA clinicians noted that the veteran was impulsive, had 
disturbances of mood and speech, and displayed an 
inappropriate affect; nevertheless, the veteran's bipolar 
disorder was described as either mild, stable or well 
controlled with medication (October 1996, November 1997, 
December 1997, April 1998, August 1998, September 1998, and 
December 1998).  In addition, with the exception of one 
temporary period of instability in 1998 and one report of 
socially inappropriate behavior in 1999, the veteran 
functioned well and was noted to be socially appropriate 
during this time period despite his psychiatric disability.  
In November 1997, for example, the veteran reported that he 
was doing well at college.  During the winter of 1997-1998, 
the veteran experienced several losses, began dealing with 
his newly diagnosed diabetes mellitus, and dropped out of 
school.  In the summer of 1998, the veteran resumed taking 
college courses.  In August 1998, a VA clinician noted that 
the veteran was psychologically stable and that his 
relationships had improved.  In addition, the veteran 
reported that he had received grades of B's.  In September 
1998, the veteran reported that he was feeling more balanced 
than he had felt in the winter of 1997-1998, and that his 
courses were going "ok."  In October 1998, he quit school 
and requested group counseling, and in November 1998, he 
reported that he felt normal again.  In January 1999, an 
individual in the veteran's church referred the veteran for 
psychiatric care. At that time, it was noted that the veteran 
was engaging in some risky social behaviors and had a history 
of near stalking-like behavior.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130, a score of 61-70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Based on this 
definition, the GAF score assigned by the VA examiner in 
January 1997 is consistent with the findings of mild 
impairment noted by examiners during outpatient treatment 
rendered prior to March 4, 1999.

The evidence of record establishes that, prior to March 4, 
1999, the veteran's bipolar disorder primarily remained 
stable.  This evidence also establishes that, occasionally, 
this disorder caused mild symptomatology, such as mood and 
speech disturbances, an inappropriate affect, and 
impulsivity, which no mental health care professional 
characterized as more than mild.  It light of these facts, it 
is clear that, prior to March 4, 1999, the veteran's bipolar 
disorder more nearly approximated the former criteria for the 
10 percent evaluation that was then assigned.  There is no 
evidence of record establishing that the veteran's bipolar 
disorder caused definite impairment of social and industrial 
adaptability.  While risky social behavior was noted in 
January 1999, the veteran consistently reported that he 
attended church and school.  In addition, he reported that he 
was looking for work.  The Board thus finds that an 
evaluation in excess of 10 percent for bipolar disorder prior 
to March 4, 1999 is not warranted under the former criteria.

An evaluation in excess of 10 percent for bipolar disorder 
prior to March 4, 1999 is also not warranted under the 
revised criteria, as the evidence does not show occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  As previously 
indicated, during the time period at issue, the veteran had, 
at most, mild occupational and social impairment.  This 
impairment was primarily due to occasional depression and 
manic episodes, not to anxiety, suspiciousness, panic 
attacks, chronic sleep impairment or memory loss.

In conclusion, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the veteran's service-connected bipolar disorder for the 
period prior to March 4, 1999.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000).  

B.  March 4, 1999 to July 20, 2000

The medical evidence of record reflects that, from March 4, 
1999 to July 20, 2000, the veteran continued to receive 
outpatient treatment by VA for his bipolar disorder. During 
this period, his moods fluctuated, which necessitated an 
increase in his medication.  Still, however, clinicians noted 
that the veteran's bipolar disorder was stable or under 
control and that the veteran was doing well, as he was 
attending school and working.

Specifically, in June 1999, the veteran reported that he was 
doing fine and working part time and that the higher dosage 
of medication had improved his mood.  A clinician noted that 
the veteran was functioning well in the community.  In 
February 2000, it was noted that the veteran's bipolar 
disorder was under control with medication.  In September and 
November 1999, the veteran reported that he continued to work 
and was in school.  It was noted that the veteran appeared 
stable and was functioning well in the community.  During the 
latter visit, a GAF score of 65 was assigned.  In February 
2000, the veteran reported that he had a girlfriend and 
talked to his mother and sister for moral support.  He also 
reported working as a security guard.  Later that month, it 
was noted that the veteran's hostile pursuit of his 
girlfriend caused her to call a security guard at her 
apartment complex.  The clinician indicated that the veteran 
needed to mitigate emotional responses with cognition 
concerning healthy boundaries.  In April 2000, the veteran 
reported that his mood was stable, and that he continued to 
work full time and was happy with his job.  The clinician 
noted that the veteran was socially appropriate, and assigned 
a GAF score of 65.  When seen in July 2000, it was noted that 
the veteran was quite anxious and was experiencing a manic 
episode of bipolar disorder.  A GAF score of 60 was assigned.

According to DSM-IV, a score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers and co-workers).  A score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupation, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Based on these 
definitions, the GAF scores assigned from March 4, 1999 to 
July 20, 2000 reflect that the veteran was mildly to 
moderately impaired socially and industrially as a result of 
his bipolar disorder.

The above findings establish that the veteran's bipolar 
disorder increased in severity, albeit to a small extent, 
during the time period at issue, thereby necessitated a 
larger dosage of medication.  Considering these findings in 
conjunction with the fact that two health care professionals 
characterized the veteran's impairment as moderate, the Board 
finds that, from March 4, 1999 to July 20, 2000, the 
veteran's psychiatric disability picture more nearly 
approximated the criteria for the 30 percent evaluation that 
was then assigned pursuant to the former criteria.  There is 
no evidence of record establishing that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired or that his 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
During this period, the veteran worked, attended school, and 
had relationships with other people.  Therefore, the Board 
finds that an evaluation in excess of 30 percent for bipolar 
disorder during the time period at issue may not be assigned 
under the former criteria.

An evaluation in excess of 30 percent for bipolar disorder 
during this period also may not be assigned under the revised 
criteria, as the evidence does not show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  As previously indicated, from March 4, 1999 
to July 20, 2000, the veteran had no more than moderate 
occupational and social impairment.  However, this impairment 
was not shown to be due to the symptoms such as those listed 
in 38 C.F.R. § 4.130, DC 9432, as required for a higher 
rating.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the period from March 4, 1999 to 
July 20, 2000.  Accordingly, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000).  

C.  From July 21, 2000 to April 29, 2003

As noted above, an October 2003 rating decision assigned a 
100 percent evaluation for the veteran's bipolar disorder 
from April 29, 2003.  Therefore, the Board need only discuss 
the issue of entitlement to an evaluation greater than 50 
percent for bipolar disorder for the period from July 21, 
2000 to April 29, 2003.  For the reasons set forth below, the 
Board finds that the veteran's bipolar disorder meets the 
criteria for a 100 percent evaluation from January 2001.

The veteran underwent a VA examination on July 21, 2000, at 
which time he reported that he was single, lived alone and 
had never been married.  He also reported that he shopped for 
food and did his own laundry.  He explained that he had had 
approximately fifteen jobs during the last fifteen years.  At 
the time of the examination, he had been working for a guard 
service for seven months.  The veteran explained that he was 
able to perform his jobs satisfactorily when his mood was 
fairly stable, but that every three to four months, when he 
experienced either an exhilaration of mood or depression, he 
quit his jobs.  He reported that he was mildly depressed due, 
in part, to the fact that he had diabetes, was fearful of 
becoming more severely depressed, and had been sleeping 
excessively.

The VA examiner noted that the veteran initially appeared 
somewhat irritable and defensive, but became more pleasant, 
agreeable and cooperative as the examination progressed.  He 
also noted that the veteran's movements were slow, including 
his speech, that he was somewhat fearful and guarded, that 
his thoughts were connected and comprehensible, with no 
delusions or hallucinations, and that his concentration and 
memory were acceptable.  The examiner concluded with a 
diagnosis of bipolar disorder based on alternating moods of 
excitement and depression, depressed mood, impaired 
concentration and distractibility.  A GAF score of 55 was 
assigned.

This examination report reflects that the overall disability 
picture for the veteran's service-connected bipolar disorder 
is most consistent with a 50 percent evaluation under both 
the old and the new criteria.  Nothing in this examination 
report suggests that the veteran's bipolar disorder was 
manifested by severe impairment of social and industrial 
adaptability.  In this regard, the veteran was working and 
reported only mild depression.  A mental status examination 
also showed no evidence of delusions, mania or significant 
thought disorder.  The veteran's primary symptoms included 
only mild depression and some impairment in concentration.  
These findings are consistent with the GAF score of 55 
assigned by the examiner, which contemplates moderate 
symptoms.  Thus, at the time of July 2000 examination, the 
veteran's bipolar disorder did not meet the criteria for an 
evaluation in excess of 50 percent under the old criteria.  

Moreover, the July 2000 examination report does not show that 
this condition meets the criteria for an evaluation in excess 
of 50 percent under the new criteria.  None of the findings 
from the interview and the mental status examination suggest 
that the veteran's bipolar disorder has resulted in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (2003).  In short, the July 
2000 examination report does not show that the veteran's 
bipolar disorder meets the criteria for an evaluation in 
excess of 50 percent under the new criteria.  

However, VA outpatient treatment reports dated from January 
2001 to July 2002 show a significant decline in the veteran's 
condition to where it rendered him unemployable for VA 
purposes.  When seen on January 8, 2001, the veteran reported 
mood swings, pressured speech, racing thoughts during manic 
episodes, poor concentration and insight, no energy during 
periods of depression, and an inability to hold a job or cope 
with school.  The veteran explained that he was recently 
forced to quit his job over a controversy involving an 
expensive gift he had given his supervisor.  The examining 
psychiatrist indicated that this behavior was just another 
example of the veteran's impulsivity and poor judgment.  A 
mental status examination revealed no significant findings.  
The diagnosis was bipolar disorder, manic, and a GAF score of 
60 was assigned.  

A reported dated July 19, 2001 noted that the veteran was 
working only part time and that his poor judgment made it 
difficult for him to hold a job for any length of time.  
Although the veteran indicated that he was planning to enroll 
in college again, the psychiatrist noted that he had a 
history of dropping out when overwhelmed.  The psychiatrist 
also noted that the veteran had a very low stress tolerance 
and that he often made poor choices.  In November 2001, the 
veteran appeared delusional, explaining that God had told him 
to produce a movie called "Revelations" with Steven 
Spielberg and Spike Lee.  A GAF score of 50 was assigned.  
When seen in December 2001, a VA clinician noted that it was 
impossible to interact with the  veteran, as he appeared 
threatening and in a very manic state.  The veteran left 
after the clinician threatened to call security.   Subsequent 
visits show that the veteran continued to have difficulty 
keeping a job because of his poor judgment, 
argumentativeness, and inability to compromise. 

Based on the foregoing, the Board finds that the evidence 
supports the grant of a 100 disability evaluation for the 
veteran's bipolar disorder from January 8, 2001 under the old 
criteria.  As noted, the veteran only has to meet one of the 
three standards to obtain a 100 percent evaluation for PTSD 
under the former criteria.  See Johnson, supra.  The evidence 
of record reasonably demonstrates that the veteran's bipolar 
disorder has rendered him unable to maintain employment as of 
January 8, 2001.  Hence, a 100 percent evaluation is granted 
from January 8, 2001

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence indicating that the 
veteran's bipolar disorder has caused marked interference 
with employment prior to January 8, 2001.  Although the Board 
recognizes that, prior to January 8, 2001, the veteran had an 
unstable work history as a result of his bipolar disorder, 
such impairment was already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board thus finds that the veteran's service-connected bipolar 
disorder does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation greater than 10 percent for bipolar disorder 
prior to March 4, 1999 is denied.

An evaluation greater than 30 percent for bipolar disorder 
from March 4, 1999 to July 20, 2000 is denied. 

An evaluation greater than 50 percent for bipolar disorder 
from July 21, 2000 to January 7, 2001 is denied.

A 100 percent disability evaluation for bipolar disorder is 
granted from January 8, 2001, subject to the laws and 
regulations governing the payment of monetary benefits.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



